Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/316,471 filed on 05/06/2021.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.

Claim Rejections - 35 USC § 112
Claim(s) 1, 11, and 18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicants claim:


Applicant cites support for new amendments in FIG. 8, FIG. 12, and paragraphs [0059]-[0064] and [0085]-[0095]. However, after looking through the specification, including the cited figures and paragraphs, along with the provisional 62/360,332, the Examiner cannot find adequate support for the amended claim limitations as claimed by the Applicant.
Applicant’s specification, also PGPUB (US 2020/0186867) recites:
[0012]… and update the presentation of the first plurality of thumbnails and the second plurality of thumbnails by changing an ordinal position of the first plurality of thumbnails relative to the second plurality of thumbnails in response to the received content.

[0016]… and updating, by the client device, the presentation of the first plurality of thumbnails and the second plurality of thumbnails by changing an ordinal position of the first plurality of thumbnails relative to the second plurality of thumbnails in response to the received content
[0090] In some aspects, an ordinal position of the stacked carousels 1205a-c relative to each other may be modified upon reception of an input. In some aspects, the input indicates particular content for one of the carousels 1205a-c. For example, in some aspects, a carousel with a most recent content may be displayed at the top of the stacked carousels. If each carousel is arranged vertically, a carousel with a most recent content may be positioned as a leftmost carousel. 
[0091] In some aspects, the carousel 1205c may receive new data for display. A carousel may receive new data for display if, for example, the content source associated with the carousel provides new media to a data feed displayed by the carousel. When the new 
[0095] Positioned below the stacked carousels are the content items from the content source associated with the handset 102. Example content items are photos, videos, and text of the user's content, people the user follows, or people the user subscribes to, and machine selected content based on the user's preference and behavior. Another embodiment positions the content items from the content source associated with the handset 102 above the stacked carousels. In one embodiment, the carousel concept is applied to multiple views of the content items from the content source associated with the handset 102. In one embodiment, carousels operate independently from one another, such that sliding the visible window of in one carousel does not slide the visible windows of other carousels. In another embodiment, carousels operate dependently on one another, such that sliding the visible window of thumbnails in one carousel does slide the visible windows of thumbnails in one or more other carousels. 
Applicant’s provisional 62/360,332 recites:
[0060] Positioned below the stacked carousels are the content items from the content source associated with the handset. Example content items are photos, videos, and text of the user's content, people the user follows, or people the user subscribes to, and machine selected content based on the user's preference and behavior. Another embodiment positions the content items from the content source associated with the handset above the stacked carousels. In one embodiment, the carousel concept is applied to multiple views of the content items from the content source associated with the handset. In one embodiment, carousels operate independently from one another, such that sliding the visible window of in one carousel does not slide the visible windows of other carousels. In another embodiment, carousels operate dependently on one another, such that sliding the visible window of thumbnails in one carousel does slide the visible windows of thumbnails in one or more other carousels.

However, based on Applicants specification and provisional, the Examiner cannot find adequate support for the newly claimed limitation(s).
Applicants specification provides support for updating the positon of first and second plurality of thumbnails in response to received content [0012], [0016]. Ordinal position may be modified upon reception of input, such as recent content being displayed at the top or leftmost carousel. However, nowhere in Applicants specification and provisional does it mention updating the position of thumbnails based on the 
The only portion of the specification that appears to mention something related is [0095] of Applicants specification and [0060] of the Provisional. Which recites:
Positioned below the stacked carousels are the content items from the content source associated with the handset 102. Example content items are photos, videos, and text of the user's content, people the user follows, or people the user subscribes to, and machine selected content based on the user's preference and behavior...

It appears that even though content items may be “machine selected content based on the user’s preference and behavior”, it doesn’t appear to mention anything related to “weighted average or prior use data and predicted user behavior” nor anything about “updating”. Furthermore, the “machine selected content” appears to be used for a content block that is entirely separate from the scrollable first plurality of thumbnails and second plurality of thumbnails. It also doesn’t appear to mention whether or not content block consist of scrollable thumbnails. We can see that [0095] of Applicant’s specification refers to content block 1206-Figs.12A-B. Which appears to be something separate and apart from the thumbnail carousels 1205a-c – Figs.12A-B. In the specification, the “machine selected content based on the user’s preference and behavior” is applied to just content block 1206 and doesn’t reference being used for carousels 1205a-c. Thus, Applicant’s specification only provides support for updating the thumbnails in response to received content, which may include things like most recent content.
Therefore, based on the above, after review of Applicant’s specification and provisional, it does not appear that Applicants have support for the newly amended claim limitations.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Although a new ground(s) of rejection has been made, some of Applicant’s arguments need to be addressed.
Applicants argue on P.10 that “Third, even though Steinberg discusses two separate feeds, the position of the two feeds relative to each other never changes based on indications that new content is available. Steinberg, therefore, also does not teach or suggest "updating, by the client device, the presentation of the first plurality of thumbnails and the updated second plurality of thumbnails by changing an ordinal position of the first plurality of thumbnails relative to the second plurality of thumbnails in response to the indication that the new content from the second source of information is presently available to request," as recited by amended independent claim 1.”
In response the Examiner respectfully disagrees. In Steinberg, the content feed and highlights feed may be updated/changed when new content is available, since its feeds may be changed based on different factors as new content becomes available. Please see citations of Steinberg in Office Action below. Thus, when the content feed is updated, the presentation of the items in the content feed is updated, where the positons of the content items are shifted, thus the ordinal position of the first plurality of listings relative to the second plurality of listings has changed. Where, the items making up the first plurality of listings, have updated/changed positions, and are no longer in the 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-4, 6, 7, 9, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberman (US 2017/0006351), in view of Steinberg et al. (US 2011/0004831), in view of Kaya et al. (US 2017/0302979), and further in view of Charrue et al. (US 2011/0167385).
Consider claims 1, 11, and 18, Haberman teaches a method, a wireless handset, and a non-transitory computer readable medium comprising instructions that when executed by a processor of a client device, cause the processor to perform operations (Fig.7, Paragraph 0063-0065), comprising:
an electronic hardware processor; electronic memory storing instructions that when executed, configure the electronic hardware processor to perform operations (105a-n – Fig.1; Paragraph 0031, 0037; Fig.7, Paragraph 0063-0065) comprising:
presenting, by a client device, a first plurality of listings on a display screen of the client device, each of the first plurality of listings representing corresponding different content that is presently available to request from a first source of information; presenting, by the client device, a second plurality of listings on the display screen, the second plurality of listings positioned laterally adjacent to the first plurality of listings, each of the second plurality of listings representing corresponding different content that is presently available to request from a second source of information (Fig.5, Paragraph 0050 teaches an EPG Sources of information 520 may be VOD sources, and listings of VOD content pertaining to each of their sources may be displayed in 525, arranged where first and second listings are positioned laterally adjacent to each other as shown in Fig.5);
receiving, from the second source of information, by the client device (Paragraph 0050 teaches EPG 505 may be configured to present visual content 510 and information 515 associated with content, such as a selected content item in the content listings);
the presentation of the first plurality of listings and the second plurality of listings, first plurality of listings relative to the second plurality of listings (Fig.5, Paragraph 0050).
Haberman does not explicitly teach first plurality of listings are a scrollable first plurality of thumbnails, listings are thumbnails;
second plurality of listings are a scrollable second plurality of thumbnails, listings are thumbnails;
receiving, from the second source of information, by the client device, an indication that new content from the second source of information is presently 
updating the scrollable second plurality of thumbnails associated with the second source of information with a new thumbnail by changing an ordinal position of the second plurality of thumbnails, the ordinal position of the second plurality of thumbnails based on the weighted average of prior use data and predicted user behavior associated with the second plurality of thumbnails, the new thumbnail corresponding to the new content from the second source of information, the new thumbnail presented on the display screen in a second video resolution, the second video resolution being lower than the first video resolution; and
updating, by the client device, the presentation of the first plurality of thumbnails and the updated second plurality of thumbnails by changing an ordinal position of the first plurality of thumbnails relative to the second plurality of thumbnails in response to the indication that the new content from the second source of information is presently available to request.
In an analogous art, Steinberg teaches receiving, from a second source of information, by the client device, an indication that new content from the second source of information is presently available to request from the second source of information, the new content from the second source of information; and updating, by the client device, the presentation of a first plurality of listings and a updated second plurality of listings by changing an ordinal position of the first plurality of listings to the second plurality of listings in response to the indication As taught, user interface system receives indication of new content, and content feed updates to display most recently posted content along with the source of information, in this case, the friend, ie. Jared, Julieta, Sabra-Anne, etc. Thus, when another user posts, based on indication of new content, the source of information and content that is most recent is displayed on top thus, shifting the positioning of all other sources of information and content in the list).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Haberman to include receiving, from a second source of information, by the client device, an indication that new content from the second source of information is presently available to request from the second source of information, the new content from the second source of information; and updating, by the client device, the presentation of a first plurality of listings and a second plurality of listings by changing an ordinal position of the first plurality of listings to the second plurality of listings in response to the indication that the new content from the second source of information is presently available to request, as taught by Steinberg, for the advantage of enabling a user to view the most recent content posted (Steinberg – Paragraph 0059), allowing them to easily be kept abreast of the most recent updates, in a clear and simple manner.
Haberman and Steinberg do not explicitly teach first plurality of listings are a scrollable first plurality of thumbnails, listings are thumbnails;
second plurality of listings are a scrollable second plurality of thumbnails, listings are thumbnails;
the content from the second source of information associated with a first resolution;

first plurality of listings are the first plurality of thumbnails;
second plurality of listings are the second plurality of thumbnails.
In an analogous art, Kaya teaches updating second plurality of listings associated with second source of information with a new listing by changing an ordinal position of the second plurality of listings, the ordinal position of the second plurality of listings based on the weighted average of prior use data and predicted user behavior associated with the second plurality of listing, the new listing corresponding to the new content from the second source of information, the new listing presented on the display screen (Paragraph 0024, 0022 teaches entity may be videos, TV show, adult animation, movie, etc. Paragraph 0025 teaches action feed generator 108 uses a ranking of actions for entities against each other to determine a personalized order of actions for entities for action feed 110. Where a personalized action feed 110 may be provided to each user on each user interface 112. Action feed 110 may include actions in a predicted As new content is available, system generates new predicted actions for the user for available entities/content based on machine-learning predictor system from historical user data, thus in turn updating the ordering of listings of the content in the action feed).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Haberman and Steinberg to include updating second plurality of listings associated with second source of information with a new listing by changing an ordinal position of the second plurality of listings, the ordinal position of the second plurality of listings based on the weighted average of prior use data and predicted user behavior associated with the second plurality of listing, the new listing corresponding to the new content from the second source of information, the new listing presented on the display screen, as taught by Kaya, for the advantage of allowing the system to determine the probability of user actions for particular entities/video when compared to other entities/videos, ranking and dynamically outputting the feed to clients (Kaya – Abstract), helping to alleviate issues where user may miss content that they would otherwise not miss if given a chance to watch it, or not knowing that desired content is being broadcasted or available for only a short period of time, and where user always has to know the schedule, manage the schedule, and track events (Kaya – 
Haberman, Steinberg, and Kaya do not explicitly teach first plurality of listings are a scrollable first plurality of thumbnails, listings are thumbnails;
second plurality of listings are a scrollable second plurality of thumbnails, listings are thumbnails;
the content from the second source of information associated with a first resolution;
the thumbnail presented on the display screen in a second video resolution, the second video resolution being lower than the first video resolution; and
first plurality of listings are the first plurality of thumbnails;
second plurality of listings are the second plurality of thumbnails.
In an analogous art, Lee teaches content from a second source of information associated with a first resolution; thumbnail presented on a display screen in a second video resolution, the second video resolution being lower than the first video resolution (Abstract, Paragraph 0072, 0110 teaches still picture thumbnail and moving picture thumbnail have at least one of a smaller resolution or smaller data size than video signal, Fig.10, Paragraph 0103 teaches thumbnails of different broadcast sources)
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Haberman, Steinberg, and Kaya to include content from a second source of information associated with a first resolution; thumbnail 
Haberman, Steinberg, Kaya, and Lee do not explicitly teach first plurality of listings are a scrollable first plurality of thumbnails, listings are thumbnails;
second plurality of listings are a scrollable second plurality of thumbnails, listings are thumbnails;
first plurality of listings are the first plurality of thumbnails;
second plurality of listings are the second plurality of thumbnails.
In an analogous art, Charrue teaches first plurality of listings are a scrollable first plurality of thumbnails, listings are thumbnails; second plurality of listings are a scrollable second plurality of thumbnails, listings are thumbnails; first plurality of listings are the first plurality of thumbnails; second plurality of listings are the second plurality of thumbnails, the second plurality of thumbnails positioned laterally adjacent to the first plurality of thumbnails (Fig.2, Paragraph 0032 teaches multimedia content items correspond to programs from sources PG-A, PG-B, PG-C, and PG-D. Each column in the thumbnail matrix is associated with a source. Paragraph 0036 teaches X axis represents different sources, PG-A, PG-B, etc. and the y axis represents the time. In one variant, these two axes can be inverted, with the succession of programs on the same channel represented in the same row and the content available on different channels at a given time represented in the same column. Paragraph 0037 
the presentation of the first plurality of thumbnails and the second plurality of thumbnails, first plurality of thumbnails relative to the second plurality of thumbnails (Fig.2, Paragraph 0032).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Haberman, Steinberg, Kaya, and Lee to include first plurality of listings are a scrollable first plurality of thumbnails, listings are thumbnails; second plurality of listings are a scrollable second plurality of thumbnails, listings are thumbnails; first plurality of listings are the first plurality of thumbnails; second plurality of listings are the second plurality of thumbnails, the second plurality of thumbnails positioned laterally adjacent to the first plurality of thumbnails; the presentation of the first plurality of thumbnails and the second 
The combination of Haberman, Steinberg, Kaya, Lee, and Charrue teach the claimed limitations. Where Haberman teaches the presentation of first and second plurality of listings that are presently available to request. Steinberg teaches changing ordinal position based on indication of new content. Kaya teaches changing ordinal position based on weighted average of prior use data and predicted user behavior. Lee teaches content from second source information is associated with a first video resolution, and content thumbnail of content from second source, is presented in a second video resolution being lower than the first video resolution. Charrue teaches presenting scrollable items of first plurality of thumbnails and second plurality of thumbnails, Based on the above, the combination of Haberman, Steinberg, Kaya, Lee, and Charrue teach receiving, from the second source of information, by the client device, an indication that new content from the second source of information is presently available to request from the second source of information; the new content from the second source of information associated with a first video resolution; updating, by the client device, the scrollable second plurality of thumbnails associated with the second source of information with a new thumbnail by 

Consider claims 2 and 12, Haberman, Steinberg, Kaya, Lee, and Charrue teach further comprising:	receiving, by the client device, input indicating a selection of one of the first scrollable plurality of thumbnails; requesting, in response to the input, content corresponding to the one scrollable thumbnail from the first source of information based on the representation of the first source of information by the first plurality of scrollable thumbnails; displaying, by the client device/wireless handset, the requested content upon reception of the requested content from the first source of information (Haberman – Fig.1, Paragraph 0031 teaches content presentation device 105a-n may include televisions, smart televisions, laptops, PDAs, smartphones, etc. Paragraph 0025 teaches viewer selecting the program 

Consider claims 3 and 13, Charrue further teaches further comprising:	receiving, by the client device, a message from a network indicating at least one thumbnail of the first plurality of thumbnails, and an association between the at least one thumbnail and the first source of information; and presenting the at least one thumbnail in response to receiving the message (Charrue - Paragraph 0023 teaches devices receives metadata concerning each content item. Paragraph 0076 teaches STB accesses animated image data in the stream of multimedia data which includes metadata, in order to display a preview for programs currently being broadcast. Paragraph 0077 teaches within the metadata, terminal also receives data concerning the content, such as title of a 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Haberman, Steinberg, Kaya, Lee, and Charrue to include receiving, by the client device, a message from a network indicating at least one of the first plurality of thumbnails, and an association between the one thumbnail and the first source of information; and presenting the one thumbnail in response to receiving the message, as further taught by Charrue, for the advantage of enabling the system to easily and simply match corresponding thumbnails with corresponding content sources, allowing for a more concise and cohesive display of content.

Consider claims 4 and 14, Haberman, Steinberg, Kaya, Lee, and Charrue teach further comprising:	receiving, by the client device/wireless handset, input indicating a scroll operation for the first plurality of scrollable thumbnails; scrolling the first plurality 

Consider claim 6, Haberman, Steinberg, Kaya, Lee, and Charrue teach wherein the first plurality of thumbnails are presented in a horizontal row, and the second plurality of thumbnails are presented in a second horizontal row (Charrue – Fig.2, Paragraph 0036 teaches X axis represents different sources, PG-A, PG-B, etc. and the y axis represents the time. In one variant, these two axes can be inverted, with the succession of programs on the same channel represented in the same row and the content available on different channels at a given time represented in the same column).

Consider claim 7, Haberman, Steinberg, Kaya, Lee, and Charrue teach wherein updating the ordinal position comprises moving the second plurality of thumbnails above the first plurality of thumbnails (Charrue – Fig.2, Paragraph 0036 teaches X axis represents different sources, PG-A, PG-B, etc. and the y axis represents the time. In one variant, these two axes can be inverted, with the succession of programs on the same channel represented in the same row and the content available on different channels at a given time represented in the As taught, user interface system receives indication of new content, and content feed updates to display most recently posted content along with the source of information, in this case, the friend, ie. Jared, Julieta, Sabra-Anne, etc. Thus, when another user posts, based on indication of new content, the source of information and content that is most recent is displayed on top thus, shifting the positioning of all other sources of information and content in the list. In the combined invention, in the case where the y axis represent different sources, there would be vertical movement of thumbnails as the content is updated).

Consider claims 9 and 17, Haberman, Steinberg, Kaya, Lee, and Charrue teach wherein the first plurality of thumbnails are presented in a vertical column, the second plurality of thumbnails are presented in a second vertical column, and the first and second vertical columns are laterally adjacent (Charrue - Fig.2, Paragraph 0036 teaches X axis represents different sources, PG-A, PG-B, etc.). 

Consider claims 19 and 20, Haberman, Steinberg, Kaya, Lee, and Charrue teach wherein the client device changes the ordinal position in response to the second source of information providing new media to a data feed displayable by the client device (Haberman - Fig.5, Paragraph 0050 teaches an EPG 505 that may include a channel list 520 and associated content listings 525 for each channel. The channel list 520 may include content from multiple content sources, such as VODs, DVRs, PVRs, computing devices, e.g. content stored on content devices, and multiple content providers, e.g., multiple VOD sources, Netflix, Hulu, etc. EPG 505 may be configured to present visual content 510 and information 515 associated with content, such as a selected content item in the content listings; Charrue - Fig.2, Paragraph 0032 teaches multimedia content items correspond to programs from sources PG-A, PG-B, PG-C, and PG-D. Each As taught, user interface system receives indication of new content, and content feed updates to display most recently posted content along with the source of information, in this case, the friend, ie. Jared, Julieta, Sabra-Anne, etc. Thus, when another user posts, based on indication of new content, the source of information and content that is most recent is displayed on top thus, shifting the positioning of all other sources of information and content in the list).

Claim(s) 5, 8, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberman (US 2017/0006351), in view of Steinberg et al. (US 2011/0004831), in view of Kaya et al. (US 2017/0302979), in view of Charrue et al. (US 2011/0167385), and further in view of Moon et al. (US 2012/0060187).
Consider claims 5 and 15, Haberman, Steinberg, Kaya, Lee, and Charrue teach the input indicating a scroll operation, and the scrolling of the first plurality of thumbnails is a horizontal scroll (Charrue - Paragraph 0036 teaches X axis represents different sources, PG-A, PG-B, etc. and the y axis represents the time. In one variant, these two axes can be inverted, with the succession of programs on the same channel represented in the same row and the content available on different channels at a given time represented in the same column. Paragraph 0037 teaches user makes use of arrows F1 to F4 to order changes to the program schedule. Arrows respectively correspond to pressing a button on the remote control representing up, down, left, or right arrows. Paragraph 0038 teaches arrows F1 and F2 allow user to navigate between different times decrementing or incrementing the time. Paragraph 0045-0048 teaches when arrows F1 and F2 are used to navigate, thumbnails in rows are updated. Figs.3a-b show what happens when arrow is pressed decrementing the time, where thumbnails are updated, scrolling to show an earlier time thumbnail), but do not 
In an analogous art, Moon teaches wherein the input indicating a scroll operation is a horizontal swipe (Paragraph 0049 teaches plurality of channel lists displayed as a plurality of scroll lists which each include a channel information display area. Paragraph 0050 teaches scroll lists are scrolled according to a user selection. Paragraph 0064 teaches as illustrated in Fig.3, in the case where the plurality of channel lists are aligned in a vertical direction, controlling unit may change the GUI so that the plurality of channel lists are aligned in a horizontal direction, as illustrated in Fig.6. Controlling unit may control the GUI so that the alignment standard of the channel list is changed. Paragraph 0082 teaches each channel list is displayed as a scroll list, with channel images. Paragraph 0085 teaches channel list may be scrolled according to user selection, and the channel information corresponding to the previous or next channel image on the channel information display area may be displayed. Where user operation unit is a touch panel, channel image 313 may be displayed on the channel information area 315 by dragging a finger upwards. That is, dragging the finger may change from highlighting the channel having the channel image 321 to the channel having the channel image 313. Paragraph 0103 teaches channel list shown in Fig.6 are scrolled horizontally, not vertically as illustrated in Fig.3).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Haberman, Steinberg, Kaya, Lee, and Charrue to include wherein the input indicating a scroll operation is a horizontal swipe, as 

Consider claims 8 and 16, Haberman, Steinberg, Kaya, Lee, and Charrue teach the input indicating a scroll operation, and the scrolling of the first plurality of thumbnails is a vertical scroll (Charrue - Paragraph 0036 teaches X axis represents different sources, PG-A, PG-B, etc. and the y axis represents the time. Paragraph 0037 teaches user makes use of arrows F1 to F4 to order changes to the program schedule. Arrows respectively correspond to pressing a button on the remote control representing up, down, left, or right arrows. Paragraph 0038 teaches arrows F1 and F2 allow user to navigate between different times decrementing or incrementing the time. Paragraph 0045-0048 teaches when arrows F1 and F2 are used to navigate, thumbnails in rows are updated. Figs.3a-b show what happens when arrow is pressed decrementing the time, where thumbnails are updated, scrolling to show an earlier time thumbnail), but do not explicitly teach wherein the input indicating a scroll operation is a vertical swipe.
In an analogous art, Moon teaches wherein the input indicating a scroll operation is a horizontal swipe (Paragraph 0049 teaches plurality of channel lists displayed as a plurality of scroll lists which each include a channel information display area. Paragraph 0050 teaches scroll lists are scrolled according to a user selection. Paragraph 0064 teaches as illustrated in Fig.3, in the case where the 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Haberman, Steinberg, Kaya, Lee, and Charrue to include wherein the input indicating a scroll operation is a horizontal swipe, as taught by Moon, for the advantage of allowing the user to utilize their fingers when the operation unit is a touch panel (Moon – Paragraph 0085), enabling the use of intuitive actions to control GUI elements.

Consider claim 10, Haberman, Steinberg, Kaya, Lee, Charrue, and Moon teach wherein updating the ordinal position comprises moving the second plurality of thumbnails to a left side of the first plurality of thumbnails (Charrue – As taught, user interface system receives indication of new content, and content feed updates to display most recently posted content along with the source of information, in this case, the friend, ie. Jared, Julieta, Sabra-Anne, etc. Thus, when another user posts, based on indication of new content, the source of information and content that is most recent is displayed on top thus, shifting the positioning of all other sources of information and content in the list. In the combined invention, in the case where the x axis represents different sources, there would be horizontal movement of thumbnails as the content is updated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/JASON K LIN/Primary Examiner, Art Unit 2425